DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Fig. 5 is objected to because there is an arrow that is connected to an unidentified object.  Therefore, the drawings appear to be incomplete.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodner et al. (Pub. No. US 2017/0242709) (hereinafter Bodner).
	As per claims 1, 2, 4, 14, 15 and 19, Bodner teaches a microcontroller (see paragraphs [0066] and [0080]); and at least one sensor chip configured to measure a physical quantity (see paragraph [0032]); wherein the microcontroller and the sensor chip are coupled to one another via at least one analog signal interface for conveying analog measurement data between the sensor chip and the microcontroller and via a bidirectional digital signal interface for conveying digital secondary information between the sensor chip and the microcontroller (see paragraphs [0052], [0058], [0065], [0066] and [0069]).
	As per claim 3, Bodner further teaches that the sensor chip comprises a magnetic sensor (se paragraph [0030]).
As per claim 5, Bodner further teaches that the microcontroller comprises a nonvolatile memory for at least one of the digital configuration or the calibration data, and is configured to send the data to the sensor chip when the sensor chip is started up (see paragraphs [0071], [0072], [0076] and [00154]).
	As per claim 6, Bodner further teaches that the microcontroller is configured to use the bidirectional digital signal interface to dynamically vary operating parameters of the sensor chip (see paragraphs [0040] and [0042]).
	As per claims 7 and 18, Bodner further teaches that he sensor chip is configured to use the bidirectional digital signal interface to provide the microcontroller with diagnosis data (see paragraphs [0077] and [0134]).
	As per claim 8, Bodner further teaches that the microcontroller is configured to use the bidirectional digital signal interface to communicate predefined test sequences to the sensor chip (see paragraphs [0032] and [0063]).
	As per claim 9, Bodner further teaches that the bidirectional digital signal interface between the sensor chip and the microcontroller is in a form of a bidirectional 1-line interface (see paragraph [0069]).
	As per claim 10, Bodner further teaches that the bidirectional digital signal interface between the sensor chip and the microcontroller is in a form of a single-master multi-slave bus system (see paragraph [0070]).
	As per claim 11, Bodner further teaches that the microcontroller is configured to set a variable data rate for the bidirectional digital signal interface from a predefined range (see paragraph [0042]).
As per claims 12 and 13, Bodner further teaches a plurality of n sensor chips interfaced with the microcontroller via the bidirectional digital signal interface as data bus, wherein the microcontroller is designed to use the bidirectional digital signal interface to provide an addressing command to at least n-1 of the sensor chips (see paragraphs [0070], [0095] and Fig. 8), wherein each of the at least n-1 of the sensor chips is configured to respond to the addressing command by using a respective analog signal interface or a respective bidirectional digital signal interface to convey a random output signal to the microcontroller, and wherein each of the at least n-1 sensor chips is configured to receive a unique address in response to a respective random output signal (see paragraph [0070]).
As per claim 16, Bodner further teaches that the sensor circuit comprises a current sensor circuit (see paragraphs [0054] and [0094]).
As per claim 17, Bodner further teaches that the analog signal interface and the bidirectional digital signal interface interfaces are configured to transmit signals in parallel (see paragraphs [0069]-[0070]).

   Prior art
4.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Stam [‘098] discloses a system and method of automatically controlling exterior vehicle lights includes an image sensor and a controller to generate control signals. A control circuitry provides a high-speed synchronous bi-directional interface between a microcontroller and the image sensor. F
Sarwari [‘334] discloses an image sensor device which comprises a common integrated circuit substrate having both a CMOS imager array and a microcontroller circuit integrated thereon. The microcontroller circuit is reprogrammable and controls certain aspects of the operation of the image sensor circuit, including exposure control and analog to digital conversion of image data. The microcontroller circuit may also be coupled to a dynamic arbiter circuit which is also integrated on the substrate to control aspects of the data formatting applied to an image data stream output by the image sensor circuit. The microcontroller can thus adjust such image data stream parameters as packet length, header length, and header content.

    Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857